Case 2:20-cv-00136-TPB-MRM Document 13 Filed 04/17/20 Page 1 of 3 PageID 393



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

CREEKSIDE CROSSING
CONDOMINIUM ASSOCIATION,
INC.,

             Plaintiff,

v.                                               Case No.: 2:20-cv-136-FtM-60MRM

EMPIRE INDEMNITY
INSURANCE COMPANY,

             Defendant.
                                        /

      ORDER GRANTING DEFENDANT’S “MOTION TO DISMISS THE
               PETITION TO COMPEL APPRAISAL”

      This matter is before the Court on Defendant Empire Indemnity Insurance

Company’s (“Empire”) “Motion to Dismiss the Petition to Compel Appraisal” filed on

March 6, 2020. (Doc. 5). Plaintiff Creekside Crossing Condominium Association,

Inc. (“Creekside”) filed a “Response in Opposition to Defendant’s Motion to Dismiss

the Petition to Compel Appraisal” on March 20, 2020. (Doc. 6). After reviewing the

motion, response, court file, and record, the Court finds as follows: the complaint is

due to be dismissed.

      This is an insurance dispute arising from property damage sustained during

Hurricane Irma. Creekside brings this one-count action styled as a “Petition to

Compel Appraisal.” (Doc. 3). Plaintiff alleges Empire failed to pay the full amount

owed under the insurance policy and, as a result, asks the Court to compel Empire

to submit the dispute to appraisal for a determination as to damages. (Id.). Empire
Case 2:20-cv-00136-TPB-MRM Document 13 Filed 04/17/20 Page 2 of 3 PageID 394



argues dismissal is warranted because Creekside’s “Petition to Compel Appraisal” is

not itself a cause of action but a poor attempt at a claim for injunctive relief. (Doc. 5

at 2-4).

       Creekside’s pleading, titled a “Petition to Compel Appraisal,” does not

expressly assert any cause of action. See Aspen Specialty Ins. Co. v. River Oaks of

Palm Beach Homeowner’s Ass’n, Inc., Case No. 11-CV-81380,

Middlebrooks/Brannon, 2012 WL 13019190, at *2 (S.D. Fla. June 7, 2012) (citations

omitted) (finding a “Petition to Compel Appraisal” did not constitute a viable claim

under Florida law); Lakeside Terraces Apartments, Inc. v. Certain Underwriters at

Lloyd’s of London, Case No. 11-24079-CIV-Graham/Goodman, 2012 WL 13014688,

at *2 (S.D. Fla. Jan. 10, 2012) (questioning a cause of action styled as a “Petition to

Compel Appraisal” and allowing plaintiff to amend complaint to file a claim for

declaratory relief); Parkway Baptist Church, Inc. v. Guideone Elite Ins. Co., Case

No. 10-23965-CIV-Lenard/O’Sullivan, 2011 WL 13099891, at *3 (S.D. Fla. Sept. 21,

2011) (finding cause of action titled “Petition to Compel Appraisal” a contract claim

in disguise); see also Runaway Bay Condominium Ass’n v. Philadelphia Indemnity

Ins. Cos., 262 F. Supp. 3d. 599, 604 n.1 (N.D. Ill. Apr. 25, 2017) (finding a pleading

styled as a “Petition to Compel Appraisal” did not expressly state a cause of action

but was actually a claim for declaratory relief and breach of contract).

       Considering the above, the Court finds Creekside’s complaint does not state a

cause of action as pleaded. Liberally construing Plaintiff’s complaint, it appears to

request injunctive relief, specific performance, and/or damages for breach of




                                      Page 2 of 3
Case 2:20-cv-00136-TPB-MRM Document 13 Filed 04/17/20 Page 3 of 3 PageID 395



contract. But the complaint stops short of setting forth the elements for these

causes of action. Because Creekside has failed to state a claim for relief, the

complaint is dismissed.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

           1. Defendant Empire Indemnity Insurance Company’s “Motion to

               Dismiss the Petition to Compel Appraisal” (Doc. 5) is GRANTED.

           2. The complaint (Doc. 3) is DISMISSED WITHOUT PREJUDICE.

               Plaintiff is directed to file an amended complaint on or before April

               30, 2020. Failure to file an amended complaint shall result in the

               dismissal of this action without prejudice without further notice.

      DONE and ORDERED in Chambers in Fort Myers, Florida, this 17th day of

April, 2020.




                                         TOM BARBER
                                         UNITED STATES DISTRICT JUDGE


Copies: All Parties of Record




                                      Page 3 of 3
